DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Regarding claim 7, it is unclear as what does “motion on a body that is axial in nature” mean.  Firstly, what is “a body”, is it the rotating body, in that case is must refer to it as “said body”, or “the body”, secondly what does “axial in nature” mean.  The invention is about a 
Regarding claim 20, there is no explanation in the disclosure as what is “an identifier”. Is it the same as “a marker”, (even though markers are neither explained in the disclosure properly).  The languages of claims 19 and 20 are carbon copy of the sentence from the disclosure.  No further detail is presented in the specification regarding these terms.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 8-10, 14-17, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Halliwell, U.S. Patent Number 5,449,900.
Regarding claims 1, 8, 14-15, Halliwell, discloses an apparatus for detecting the angular position of a shaft using laser light backscattered with features of the claimed invention including a method for the characterization of motion of a rotating body comprising: measuring at least one  interference pattern of light reflected from a surface of a rotating body at two points in time; and comparing (see col. 1, line 57), the measured interference patterns to determine a torque resulting from relative change in motion of the rotating body between those two points in time (see claim 1).  
Regarding claims 3-4, determination of the waveform, inherently is determination of the amplitude and frequency.

Regarding claim 6, the mitigation on vibration is a generally considered in torque transition (see col. 1, line 6).
Regarding claims 9, 15 two optical measurement means are used. 
Regarding claim 10, optical measurements are usually non-contact, and similar parameters are being measured. 
Regarding claim 16, it appears that a set number of data is being used.
Regarding claim 17, the data points are correlated against the initial interference pattern to determine any phase change due to rotation and speed of a shaft of the rotating body (see col. 2, lines 41-51).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Regarding claim 2, Halliwell does not explicitly recite a speed measurement. It wouldhave been obvious, however, for a skill artisan, before the effective filing date of the invention tomodify his device to provide for the rotational speed, because evaluation of time-resolved torque,and consideration of periodic waveform, are indicative of time change of angular position, andthus the speed of rotation.
Regarding claim 19, while Halliwell detects some number of marks on the reflective tape, he does not recite any specific number.  It would have been obvious for a skill artisan, before the 

Claims 11-13, 18, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Monday, August 09, 2021